      Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 1 of 7 PageID #:179



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NATIONAL EXPERIENTIAL, LLC,       )
                                  )
                   Plaintiff,     )                   No.     21-cv-810
      v.                          )
                                  )                   The Honorable Steven C. Seeger
                                  )
CITY OF CHICAGO, MB REAL ESTATE )
SERVICES, INC., CHICAGO           )
CONVENTION AND TOURISM            )
BUREAU, INC. d/b/a CHICAGO SPORTS )
COMMISSION, and KARA BACHMAN, )
                                  )
                   Defendants.    )

                   JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

       The parties have conferred as required by Rule 26(f), and jointly submit the following status

report and discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b).

The parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

I.     Nature of the Case

       A.      Identify the attorneys of record for each party. Note the lead trial attorney
               and any local counsel.

               Plaintiff National Experiential LLC:
               Edward R. Moor, Lead trial attorney
               Moor Law Office, P.C.
               53 W. Jackson Blvd., Suite 1527
               Chicago, Illinois 60604
               312-726-6207
               erm@moorlaw.net

               Defendant City of Chicago:
               Andrew S. Mine, Lead trial attorney
               City of Chicago, Law Department
               2 North LaSalle Street, Suite 520
               Chicago, Illinois 60602
               312-744-7220
               amine@cityofchicago.org
Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 2 of 7 PageID #:180




       Oscar Pina
       City of Chicago, Department of Law
       2 N. LaSalle St., Suite 520
       Chicago, Illinois 60602
       312-742-0797
       Oscar.Pina@cityofchicago.org

       Defendant MB Real Estate Services, Inc.:

       Paige Moray Neel. Lead trial attorney
       Clausen Miller P.C.
       10 South LaSalle Street, Suite 1600
       Chicago, Illinois 60603
       312-855-1010
       pneel@clausen.com

       Max Gerald Wessels
       Clausen Miller P.C.
       10 South LaSalle Street, Suite 1600
       Chicago, Illinois 60603
       312-606-7784
       MWessels@clausen.com

       Defendants Chicago Convention and Tourism Bureau, Inc.
       and Kara Bachman:

       Langdon David Neal, Lead trial attorney
       Neal & Leroy, LLC
       20 South Clark Street, Suite 2050
       Chicago, Illinois 60603
       312-641-7144
       lneal@nealandleroy.com

       Richard Freund Friedman
       Neal & LeRoy, LLC
       20 South Clark Street, Suite 2050
       Chicago, Illinois 60603
       312-628-7077
       rfriedman@nealandleroy.com


 B.    State the basis for federal jurisdiction. If based on diversity, state the
       domicile of all parties. As a reminder, domicile is different than residence – the
       former is what counts for diversity purposes. See Heinen v. Northrop Grumman
       Corp., 671 F.3d 669 (7th Cir. 2012).


                                           2
      Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 3 of 7 PageID #:181



               If the basis of jurisdiction is diversity, please remember that a corporation is treated
               differently than an LLC/LLP. Please note two things. First, if a party is a
               corporation, counsel must identify its place of incorporation and its principal place of
               business. Second, if a party is a partnership or a limited liability company, counsel
               must identify the name and domicile(s) of each and every partner/member of each
               such entity. See Belleville Catering Co. v. Champaign Market Place LLC, 350 F.3d
               691 (7th Cir. 2003); Cosgrove v. Bartolotta, 150 F.3d 729 (7th Cir. 1998); Carden v.
               Arkoma Assoc., 494 U.S. 185 (7th Cir. 1990). If any partners or members are
               themselves partnerships or LLCs, the rule applies to their partners or members, too.

        The basis for federal jurisdiction is 28 U.S.C. 1331 as to the federal civil rights claims. As to
the state law claims jurisdiction is conferred by 28 U.S.C. § 1332 as the Plaintiff is a New York citizen
and the Defendants are all citizens of the State of Illinois.

      The only LLC in the case is Plaintiff. The sole member of National Experiential LLC is Bruce
Yeager, who is also a citizen of the State of New York.

       C.      Provide a short overview of the case in plain English (five sentences or less).

         Plaintiff, a company that provides, inter alia, outdoor temporary light displays, contracted
with Nike to project light and images, including an image of Michael Jordan’s “jumpman,” onto the
Prudential and AON buildings during the week of NBA’s “All-Star Weekend” in Chicago in
February 2020. Plaintiff alleges that after first indicating that no special permit was required, the
City of Chicago, aided by all Defendants, prevented Plaintiff from performing by violating its First
Amendment right to free speech. Plaintiff also alleges that the City applied an ordinance that on its
face violates the First Amendment to United States Constitution. Plaintiff also alleges that the City
breached its contract with Plaintiff that allowed for the display, and alleges that MB Real Estate, the
Chicago Convention and Tourism Bureau and Kara Bachman individually tortiously interfered with
Plaintiff’s contract with the City of Chicago. Plaintiff alleges that the City’s conduct was also
tortious interference in its contract with Nike, and that the intentional conduct of all Defendants was
a civil conspiracy to unlawfully and tortiously interfere with its contracts.


       D.      Describe the claims asserted in the complaint and the counterclaims and/or
               third-party claims and/or affirmative defenses.

       Plaintiff’s claims are:         Count I – Violation of the Free Speech Clause of the First
                                       Amendment by all Defendants

                                       Count II – Free Speech (Unconstitutional Zoning Ordinances
                                       – City of Chicago)

                                       Count III – Breach of Contract by City of Chicago

                                       Count IV – Tortious Interference with Contract – MB Real
                                       Estate Services, Inc., Chicago Convention and Tourism
                                       Bureau, Inc., and Kara Bachman

                                                   3
     Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 4 of 7 PageID #:182



                                     Count V – Tortious Interference with Plaintiff’s contract with
                                     Nike/McDonald Media by the City of Chicago

                                     Count VI – Civil Conspiracy by all Defendants

       The Defendants have moved to dismiss the complaint, and have therefore not yet asserted
affirmative defenses.

       E.     What are the principal factual issues?


       Whether Defendants violated Plaintiff’s right to exercise free speech.

       Whether the non-government Defendants engaged in conduct that was fairly attributable or
       chargeable to the City of Chicago. MB does not agree that this is an issue in the present
       matter.

       Whether the City breached the Millennium Park License Agreement.

       Whether the nongovernmental Defendants tortiously interfered with the Plaintiff’s contract
       with the City of Chicago.

       Whether the City of Chicago wrongfully interfered with the Plaintiff’s contract with Nike.

       Whether the Defendants engaged in a conspiracy to prevent Plaintiff from performing
       various contracts.

       Whether Plaintiff complied with its obligations under the alleged contracts.

       F.     What are the principal legal issues?

       Whether the municipal ordinances at issue, primarily MCC § 17-12-0804, were
       unconstitutionally applied by the City in violation of the Free Speech Clause.

       Whether MCC § 17-12-0804 is unconstitutional on its face.

       Whether Plaintiff’s proposed activity was commercial or non-commercial speech.


       G.     What relief is the plaintiff(s) seeking? Quantify the damages, if any.
              (A ballpark estimate is acceptable – the purpose is simply to give the Court a feel for
              the case. This estimate will not be admissible.).

       Apart from declaratory relief, the Plaintiff is seeking in excess of $1,200,000.

       H.     Have all of the defendants been served, or waived service of process? If not,
              identify the defendants that have not received service.

                                                  4
      Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 5 of 7 PageID #:183



         All Defendants have been served.



II.      Discovery

         A.     Propose a discovery schedule. Include the following deadlines: (1) the mandatory
                initial discovery responses; (2) any amendment to the pleadings to add new claims,
                or new parties; (3) service of process on any “John Doe” defendants; (4) the
                completion of fact discovery; (5) the disclosure of plaintiff’s expert report(s); (6) the
                deposition of plaintiff’s expert; (7) the disclosure of defendant’s expert(s); (8)
                the deposition of defendant’s expert; and (9) dispositive motions. Fill in the blanks,
                below.

                Also, submit a Word version of the proposed scheduling order to Judge Seeger’s
                proposed order inbox, Proposed_Order_Seeger@ilnd.uscourts.gov. The template is
                available on the Court’s webpage.



 Event                                                  Deadline

 Amendment to the pleadings                             May 14, 2021, pursuant to Fed. R. Civ. P. 15(a)

 Service of process on any “John Does”                  n/a

 Completion of Fact Discovery                           January 31, 2022

 Disclosure of Plaintiff’s Expert Report(s)             One month after the close of fact discovery:
                                                        March 1, 2022
 Deposition of Plaintiff’s Expert                       May 1, 2022

 Disclosure of Defendant’s Expert Report(s)             June 2, 2022

 Deposition of Defendant’s Expert                       August 1, 2022

 Dispositive Motions                                    One month after the close of expert discovery:
                                                        September 1, 2022


         B.     How many depositions do the parties expect to take?

                Plaintiff anticipates needing six to seven fact depositions.

                Defendants anticipate that 10-14 depositions will be taken.


                                                    5
       Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 6 of 7 PageID #:184



        C.      Do the parties foresee any special issues during discovery?

                Not currently.

        D.      Rule 26(f)(2) requires the parties to propose a discovery plan. See Fed. R. Civ. P.
                26(f)(2). Rule 26(f)(3), in turn, provides that a “discovery plan must state the
                parties’ views and proposals” on six different topics. See Fed. R. Civ. P. 26(f)(3).
                Have the parties discussed a discovery plan – including all of the topics – as required
                by Rule 26(f)(3)? If so, do the parties propose anything?

                If the parties do make any proposals, be sure to include them in the proposed
                scheduling order that will be sent to Judge Seeger’s proposed order inbox.



III.    Trial

        A.      Have any of the parties demanded a jury trial?

                Yes.

        B.      Estimate the length of trial.

                Five days.

IV.     Settlement, Referrals, and Consent

        A.      Have any settlement discussions taken place? If so, what is the status?
                Has the plaintiff made a written settlement demand? And if so, did the defendant
                respond in writing? (Do not provide any particulars of any demands or offers
                that have been made.)

                No.

        B.      Do the parties request a settlement conference at this time before this Court
                or the Magistrate Judge?

                No.

        C.      Have counsel informed their respective clients about the possibility of
                proceeding before the assigned Magistrate Judge for all purposes, including trial and
                entry of final judgment? Do all parties unanimously consent to that procedure? The
                Court strongly encourages parties to consent to the jurisdiction of the Magistrate
                Judge.

                The parties do not consent to proceed before a Magistrate Judge.

V.      Other
                                                   6
       Case: 1:21-cv-00810 Document #: 36 Filed: 04/28/21 Page 7 of 7 PageID #:185




        A.     Is there anything else that the plaintiff(s) wants the Court to know? (Please
               be brief.)

               Not at this time.

        B.     Is there anything else that the defendant(s) wants the Court to know? (Please
               be brief.)

               Not at this time.



Respectfully submitted,

 NATIONAL EXPERIENTIAL, LLC                           CITY OF CHICAGO

 By:     /s/ Edward R. Moor                           By:   /s/ Andrew S. Mine

         Moor Law Office, P.C.                              Andrew S. Mine
         53 W. Jackson Blvd., Suite 1527                    Oscar Pina
         Chicago, Illinois 60604                            City of Chicago, Law Department
         erm@moorlaw.net                                    2 North LaSalle Street, Suite 520
                                                            Chicago, Illinois 60604
                                                            amine@cityofchicago.org
                                                            Oscar.Pina@cityofchicago.org

 MB REAL ESTATE SERVICES, INC.                        CHICAGO CONVENTION AND TOURISM
                                                      BUREAU, INC. and KARA BACHMAN
 By:    /s/ Paige Moray Neel
                                                      By:   /s/ Langdon David Neal
        Paige Moray Neel
        Max Gerald Wessels                                  Langdon David Neal
        Clausen Miller P.C.                                 Richard Freund Friedman
        10 South LaSalle Street, Suite 1600                 Neal & Leroy, LLC
        Chicago, Illinois 60603                             20 South Clark Street, Suite 2050
        MWessels@clausen.com                                Chicago, Illinois 60603
        pneel@clausen.com                                   lneal@nealandleroy.com
                                                            rfriedman@nealandleroy.com




                                                  7
